USCA4 Appeal: 22-4086      Doc: 21         Filed: 10/18/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4086


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        PHILIP KETTER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:19-cr-00183-RJC-DCK-5)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North Carolina,
        for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4086       Doc: 21          Filed: 10/18/2022       Pg: 2 of 3




        PER CURIAM:

               Philip Ketter pled guilty pursuant to a plea agreement to conspiracy to commit bank

        fraud, in violation of 18 U.S.C. §§ 1344, 1349. The district court sentenced Ketter to 46

        months in prison, to be followed by two years’ supervised release. Ketter’s attorney has

        filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious issues for appeal, and conceding that Ketter’s plea was knowing and voluntary

        and that the imposed sentence is reasonable. In his pro se supplemental brief, Ketter argues

        that his sentence was premised on an incorrect Sentencing Guidelines range.                  The

        Government has declined to file a response brief. We affirm.

               We review a criminal “sentence[ ]—whether inside, just outside, or significantly

        outside the [Sentencing] Guidelines range—under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We “first ensure that the district

        court committed no significant procedural error, such as failing to calculate (or improperly

        calculating) the Guidelines range, . . . failing to consider the [18 U.S.C.] § 3553(a) factors,

        . . . or failing to adequately explain the chosen sentence.” Id. at 51. If there is no significant

        procedural error, we then consider the substantive reasonableness of the sentence. Id.; see

        United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). “Any sentence that is within

        or below a properly calculated Guidelines range is presumptively reasonable.” United

        States v. White, 810 F.3d 212, 230 (4th Cir. 2016) (internal quotation marks omitted).

        Having carefully reviewed the record, we conclude that the district court properly

        calculated the advisory Guidelines range, afforded the parties an opportunity to argue for

        an appropriate sentence, and sufficiently explained the chosen sentence and its reasons for

                                                        2
USCA4 Appeal: 22-4086      Doc: 21          Filed: 10/18/2022     Pg: 3 of 3




        Ketter’s downward variant sentence.       Ketter has failed to rebut the presumption of

        reasonableness afforded his sentence.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for appeal.       We therefore affirm the amended criminal

        judgment. This court requires that counsel inform Ketter, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Ketter requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Ketter. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      3